             Case 1:19-cv-03377-LAP Document 278
                                             277 Filed 04/07/21
                                                       04/06/21 Page 1 of 1



                                        Cooper & Kirk
                                                     Lawyers
                                       A Professional Limited Liability Company

Nicole Jo Moss                     1523 New Hampshire Avenue, N.W.                              (202) 220-9600
(202) 220-9660                          Washington, D.C. 20036                              Fax (202) 220-9601
nmoss@cooperkirk.com

                                                  April 6, 2021

VIA ECF
The Honorable Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     Giuffre v. Dershowitz, Case No. 19-cv-3377-LAP
               Permission To File Under Seal

Dear Judge Preska:
        I write on behalf of Plaintiff Virginia Giuffre. Pursuant to Rule 1.A of Your Honor’s Individual
Practices, Plaintiff respectfully requests permission to file under seal her response to Defendant’s pre-
motion letter filed on April 2, 2021, seeking permission to move to compel the production of certain
attorney-client communications (Doc. 274). In support of this request, we note that the Court granted
Defendant leave to file his pre-motion letter under seal, see Doc. 266, and Plaintiff will both be responding
to that sealed filing, as well as possibly attaching documents that have been designated as confidential
under an applicable protective order.
        In addition, we request permission to disclose and discuss Defendant’s sealed pre-motion letter,
together with its exhibits, with Plaintiff’s prior counsel, on the ground that their communications would
be the object of Defendant’s motion to seal. In support of this request, Plaintiff notes that her prior counsel
already have access to much of the confidential material attached to or discussed in Defendant’s pre-
motion letter, by virtue of their participation in Giuffre v. Maxwell, Case No. 15-cv-7433-LAP (S.D.N.Y.)
and Boies v. Dershowitz, Index No. 160874/2019 (N.Y. Sup. Ct. N.Y. Cnty.).
                                                           Respectfully,

                                                           s/ Nicole Jo Moss
                                                           Nicole J. Moss

cc: Counsel of Record
                                             Counsel's requests to file a response
                                             under seal and to discuss Defendant's
                                             pre-motion letter with Plaintiff's prior
                                             counsel are approved. SO ORDERED.

                                                                                        4/7/2021
